Citation Nr: 0727855	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (formerly claimed as "heart and high cholesterol") 
as secondary to diabetes mellitus, type II .

2.  Entitlement to service connection for peripheral 
neuropathy (formerly characterized as "residuals of a 
stroke"), claimed as secondary to diabetes mellitus, type 
II.  

3.  Entitlement to restoration of service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1958 until August 
1974.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

Regarding the veteran's claim of entitlement to service 
connection for coronary artery disease, it is observed that 
an April 1998 determination denied direct service connection 
for "heart and high cholesterol."  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  In July 2002, the RO denied a claim of 
entitlement to service connection for coronary artery disease 
claimed as secondary to diabetes mellitus, type II.  In 
November 2002, the veteran submitted correspondence 
indicating his desire to "reopen" the coronary artery 
disease claim.  Resolving all doubt in favor of the veteran, 
the November 2002 communication is construed as a notice of 
disagreement with the July 2002 rating action.  As such, the 
denial of service connection for coronary artery disease on a 
secondary basis never became final.  Therefore, the 
provisions of 38 C.F.R. § 3.156(a) pertaining to new and 
material evidence are not for application here.  The instant 
decision will not consider a direct service connection claim, 
as such was previously denied in 1998 and the veteran has not 
indicated a desire to reopen the claim on that basis.  

Based on the foregoing, the veteran's claim with respect to 
coronary artery disease is appropriately framed as set forth 
on the title page of this decision.  


FINDINGS OF FACT

1.  The competent evidence does not show any current 
diagnosis of coronary artery disease.

2.  The competent evidence does not show that any current 
diagnosis of peripheral neuropathy is causally related to the 
veteran's service-connected diabetes mellitus.

3.  The evidence of record at the time of the July 2002 
rating decision granting compensation for hypertension 
secondary to diabetes mellitus, type II, did not contain any 
competent opinion causally relating the hypertension to such 
diabetes mellitus.

4.  The RO in July 2002 misapplied the facts then in 
existence in the record.



CONCLUSIONS OF LAW

1.  Coronary artery disease is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  Peripheral neuropathy is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

3.  The criteria for restoration of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of December 2002 and October 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for coronary artery disease, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  In the present case, the notice letters 
previously discussed satisfy the requirements under Kent.  

The notice letters detailed above did not inform the veteran 
of the law pertaining to disability ratings and effective 
dates.  However, because the instant decision denies the 
veteran's service connection claim, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letters noted above informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are 
associated with the claims folder.  Additionally, the record 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Secondary service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006).   In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service- 
connected disability. See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  Coronary artery disease

The veteran is claiming entitlement to service connection for 
coronary artery disease as secondary to his diabetes 
mellitus, type II.  

Again, the first element required to satisfy a claim of 
entitlement to service connection on a secondary basis is 
evidence of a current disability.  In the present case, VA 
examination in June 2003 did not show evidence of coronary 
artery disease.  Indeed, at that time, the veteran denied 
chest pain, shortness of breath, and any other cardiac 
symptoms.  Upon stress testing, the veteran attained a 
workload of 17 METs without evidence of cardiac ischemia.  
Another VA examination also performed in June 2003 revealed a 
regular heart rate and rhythm, without murmur, rub, or 
gallop.  There was no evidence of enlargement.  Earlier VA 
examination in June 2002 also showed normal heart beat and 
normal heart sounds.  

Based on the foregoing, the Board concludes that no current 
disability has been established here.  As such, the claim 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Peripheral neuropathy

The evidence of record reveals that the veteran had a stroke 
in October 2002.  The veteran claims that his residuals 
include peripheral neuropathy, which he asserts is secondary 
to his diabetes mellitus, type II.

In the present case, a VA examiner in June 2003 indicated 
that there were inadequate findings to support a diagnosis of 
peripheral neuropathy.  Again, without a finding of current 
disability, the veteran's claim must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that, even if the evidence of record could be 
favorably construed such as to enable a finding of peripheral 
neuropathy, a grant of secondary service connection would 
still not be possible here.  There is no dispute that service 
connection is in effect for diabetes mellitus, type II, 
thereby satisfying the second requirement of secondary 
service connection.  The remaining question for 
consideration, then, is whether the competent evidence 
reveals that the stroke residuals are proximately due to or 
the result of the service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

Following a review of the record, the Board finds no support 
for the conclusion that any peripheral neuropathy is 
proximately due to or the result of the service-connected 
diabetes mellitus, type II.  Indeed, the claims file contains 
no competent evidence of such a causal relationship.  In 
fact, a VA examiner in June 2003 noted that the neurologic 
findings did not correlate with diabetes mellitus, type II.  
Because that opinion was offered following a review of the 
claims folder, and after an objective examination of the 
veteran, it is found to be highly probative.  Again, no other 
competent evidence of record refutes that opinion.  The 
veteran believes that his sensory symptomatology is causally 
related to his service-connected diabetes mellitus, type II.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that any current peripheral neuropathy is proximately due to 
or the result of the veteran's service-connected diabetes 
mellitus, type II.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


II.  Restoration of service connection

The veteran was awarded entitlement to service connection for 
hypertension in a July 2002 rating decision.   A 
noncompensable evaluation was assigned, effective November 
20, 1997.  The basis for the allowance was that the 
hypertension was secondary to the veteran's service-connected 
diabetes mellitus, type II.  

In a July 2003 rating action, the RO proposed to sever 
service connection for hypertension secondary to diabetes 
mellitus, type II.  The veteran did not submit any evidence 
demonstrating that service connection should be maintained.  
The severance was implemented in a September 2003 rating 
decision.  The effective date of severance was September 23, 
2003.  In October 2003, the veteran submitted a notice of 
disagreement with the September 2003 rating determination.  A 
statement of the case was issued in June 2004 and the appeal 
was perfected with the receipt of a VA Form 9 in July 2004.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105 (d) 
(2006).

At the outset, the Board notes that the preliminary notice 
requirements set forth under 38 C.F.R. § 3.105(d) have been 
satisfied in the present case, based on the facts as detailed 
above.  Thus, the only question for consideration is whether 
the July 2002 rating decision that granted service connection 
for hypertension as secondary to diabetes mellitus contained 
clear and unmistakable error (CUE).  

The Court has held that, in order for there to be a valid 
claim of CUE, there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  See Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

The CAVC in Russell further stated that errors of CUE are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  A 
determination that there was a 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior AOJ [agency of original jurisdiction] or 
Board decision.  Russell, 3 Vet. App. at 313-314; see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The competent evidence of record at the time of the July 2002 
rating decision included VA and private treatment reports and 
a June 2002 VA examination all indicating diagnoses of 
hypertension.  Such evidence also demonstrated a diagnosis of 
diabetes mellitus, type II.  However, the record at the time 
of the July 2002 rating action was entirely devoid of any 
competent opinion finding that the veteran's hypertension was 
proximately due to or the result of his diabetes mellitus, 
type II.  

Again, in order to be entitled to service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Because the evidence of record in July 2002 clearly lacked 
any competent finding regarding the third element of 
secondary service connection, it is undebatable that  the 
correct facts were not properly understood by the RO.  
Specifically, the RO's factual conclusion that the veteran's 
hypertension was causally related to diabetes mellitus had no 
basis in the actual objective facts then associated with the 
claims folder.  Thus, undebatable error occurred.  Moreover, 
on the facts as they existed in July 2002, there was only one 
possibly valid determination; namely, that the criteria for 
secondary service connection had not been satisfied.  The 
RO's determination to the contrary thereby represents CUE.  

In sum, CUE is found in the July 2002 rating decision and, as 
a consequence, the severance of service connection was 
appropriate.  There is no basis for restoration of benefits.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
 

ORDER

Service connection for coronary artery disease as secondary 
to diabetes mellitus, type II , is denied.

Service connection for peripheral neuropathy as secondary to 
diabetes mellitus, type II, is denied. 

Entitlement to restoration of service connection for 
hypertension is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


